Earl Warren: Number 46, People of the State of California et al., Petitioners, versus Lo-Vaca Gathering Company et al. Number 47, Southern California Gas Company et al., Petitioner, versus Lo-Vaca Gathering Company et al., and Federal Power Commission, Number 57, Petitioner, versus Lo-Vaca Gathering Company et al.
Richard A. Solomon: May it please the Court.
Earl Warren: Mr. Solomon.
Richard A. Solomon: The Natural Gas Act gives the Federal Power Commission jurisdiction over all sales of natural gas in interstate commerce for a resale. The issue presented in this case is whether the El Paso Natural Gas Company can exempt from jurisdiction of the Commission over such sales. Gas purchases, large gas purchases it makes to go to its general gas supply and to be used primarily in interstate commerce for resale whether it can exempt some of those purchases by specifying in its contracts with favored producers contrary to the fact that such gas of the favored producers will be used either only within the state of production or outside the state of production but for El Paso's internal uses and hence not for resale. Now, if the lower court's decision here, if the decision of the Fifth Circuit holding that by this type of contract, gas can be so exempt is upheld, a very serious gap will be created in the comprehensive scheme of regulation of gas sales which this Court talked in CATCO case. My colleague Mr. Tuttle is going to go into this matter in somewhat greater length and therefore all I want to do is to briefly here discuss some of the potential magnitude of the problem. Our statistics show that with respect to the 40 largest gas companies in the natural gas pipelines in this country, they have on an average of 4% of their total gas supply amounting to approximately $85 million worth of gas each year which they consume and utilize in their own operation.
William J. Brennan, Jr.: What does that mean Mr. Solomon? What kind of operation? That's a lot of gas.
Richard A. Solomon: It is a lot of gas but it's difficult to transport this gas, and long line, they use it as fuel in their compressor stations. That's a typical example.
William J. Brennan, Jr.: In connection with the pipeline operation?
Richard A. Solomon: In connection with their own pipeline operations. They have extraction plants and they have compression plants and they have switching devices and they use gas as fuel to operate the pumps, et cetera. Also, they lose some of the amount of gas, just line loses.
Speaker: That would be outside the Commission's jurisdiction though.
Richard A. Solomon: Pardon me.
Speaker: That would be non-jurisdictional gas within that contravention.
Richard A. Solomon: We don't think so sir.
Speaker: No, I'm talking whether you can vary it by context or not, but --
Richard A. Solomon: The Commission of course --
Speaker: If you had a single supplier supplying a company for the use of that kind of gas, there would be no Commission jurisdiction.
Richard A. Solomon: Under certain circumstances, there might be no Commission jurisdiction.
Speaker: What?
Richard A. Solomon: Well, I think that's right. If you have a single supplier providing gas for this purpose and no other purpose, it would be outside our jurisdiction, right.
Speaker: Yes, that answered the question. Yes.
Richard A. Solomon: Yes.
Arthur J. Goldberg: In other words, if they not commingle?
Richard A. Solomon: Well, I don't want to use the word commingle.
Arthur J. Goldberg: (Inaudible)
Richard A. Solomon: I think no. Yes. I want to make also clear that that's only one part of the potential involved in this case because the other aspect of this case, if the Court's decision below is valid would be to exempt or they could exempt by contract all purchases from producers in one state which they resell in the same state. I can't give you the figures as to how large an amount of gas would be exempted here, except to say it's very large. And in the case of El Paso, we're pretty sure it would at least be possible for El Paso to exempt the $10 million worth of sales that they make in New Mexico on the theory that they bought that gas from New Mexico producers whereas in fact a very high percentage of gas used in New Mexico comes from Texas. Now, the facts in this case are not in dispute and I think for purposes of the Court, it may be useful to refer to a map in the big record, Volume I of the record and this map appears at page 115 at the bottom. At the top, it's called Exhibit 6 or in front, this is 485, the transcript page. It isn't too good a map but it's the best we have. First, to refresh the Court's recollection, El Paso of course is one of the major natural gas pipelines in this country. Its primary business is purchasing gas largely from the West Texas, New Mexico field known as the Permian Basin and transporting that gas west together with other gas that it purchases in New Mexico along the way, transporting that gas west through New Mexico and Arizona to the California border where of course most of the gas is sold for resale in the very large California market. In addition, they sell gas for resale in New Mexico and Arizona. They don't seem to sell very much resale in Texas. Up to the time of this case, El Paso's operations in Texas were pretty much confined to the west Texas area around the Permian Basin. And as you all examined from looking at this map, there was one extension, the green line here which got over as far as Sonora but most of their operations and most of the in-gathering of gas in Texas was in the west Texas area of the Permian Basin. Now, this case has its origin in El Paso's attempt to tap the very large east Texas gas markets. This, they proposed to do by building a 227-mile pipeline east, that's the dotted red line in this map from Sonora, their present eastern terminus to the town of Three Rivers in the heart of the east Texas oil and gas field and in order to at least start their operations in east Texas. They contracted to buy gas from the other two respondents here. They contracted to buy 100,000 mcf of gas a day from the Lo-Vaca Gathering Company. And they contracted to buy 70,000 mcf a day from the Houston Pipeline Company. These are large amounts of gas purchases but not tremendous. Now, the physical operation of this system if this deal has been consummated, if this deal is consummated, will be that both Lo-Vaca and Houston will insert their gas into this system at Three Rivers and this gas will flow west through a new plant, the Coquat Station where some of the gas will be utilized through the existing Sonora plant, on west, when it gets to this meeting point here about halfway through, it will split it into two other lines but those two lines will also go west and eventually those lines, both of them will go into first, New Mexico and then Arizona and then seem to join I think eventually and go to California. Starting at Sonora and increasing as you get into the Permian Basin area, you have other gas sources coming in to the El Paso system. So that by the time you get into the west Texas areas over here, the gas mix is largely other gas and very small parts of it are Lo-Vaca gas or Houston gas. Apparently, however, El Paso found great difficulties in getting either Lo-Vaca or Houston to contract with them if they are going to subject themselves to the Federal Power Commission's regulation over the rates of their sale. And therefore, what El Paso did was first to contract with Lo-Vaca for a sale of 50,000 mcf of gas, later raised to 80,000, which was allegedly to be used by El Paso not over here in Texas, not even in the Permian Basin but the gas from El -- that they were buying under this alleged restricted used contract is going to be used -- it's going to be used off this map entirely. It's going to be used to the west of this map, allegedly, in El Paso's compressor stations and other equipment in Arizona and New Mexico. And similarly with respect to Houston, the contractual provisions --
Speaker: Do I understand you, Mr. Solomon --
Richard A. Solomon: Excuse me.
Speaker: -- that the implication there, as I believe it would be, when you say allegedly -- are you suggesting that the contract is a cover up of some --
Richard A. Solomon: Well I'm suggesting -- oh no, I'm not suggesting. I am stating that the contract as the parties admit has nothing to do with the actual gas flows and that has a practical matter of physics, it's admitted that --
Speaker: Do you mean, because of the commingling?
Richard A. Solomon: Because of the fact that this long, before it reaches, where it's supposed to be used for --
Speaker: Yes.
Richard A. Solomon: -- becomes just part of a general stream.
Speaker: I get your point.
Richard A. Solomon: And the Houston case similarly, what they purported to do was to say Lo-Vaca has got the compressor stations in New Mexico and Arizona, we will take over the firing of your compressor stations in Texas, and also one sale which was being used in Texas by the Phillips Company for which El Paso made sales. Both as I said Justice Harlan, both Lo-Vaca and Houston as well as El Paso have admitted on this record that in fact this gas becomes just part of the general El Paso scheme. And in fact, lots of the El Paso and Lo-Vaca gas were in fact flow through all the way to California for resale. And in fact, in decreasing -- increasing amounts, these restricted uses actually will not be fired by Lo-Vaca gas or by Houston gas but will be fired by the generality of the gas which El Paso takes into a system, a very small percentage of it which comes from these people. And this is not, I submit, merely a matter of physical fact. It's also a matter of economic fact because it's perfectly clear that El Paso was not going to bill the costly 227-mile gas line halfway across the State of Texas in order to buy gas in -- what in east Texas, at prices substantially higher than it was paying in West Texas in order to get fuel for its plants in West Texas, New Mexico, and Arizona. What El Paso was doing and what this case is about is breaking into a new market and finding that for its own reasons which I'm sure the El Paso people thought were good, that it had to pay more money than probably the Commission would allow and therefore trying to, by contract, take these packages of gas out of the jurisdiction of the Commission.
Earl Warren: We'll recess now.